                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FERNANDO LOPEZ, SR., et al.,                         Case No. 19-cv-02639-SVK
                                   8                   Plaintiffs,
                                                                                             ORDER OF RECUSAL
                                   9            v.

                                  10    COUNTY OF SANTA CLARA,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This Court recuses itself from hearing this case and directs the Clerk of Court to reassign this

                                  14   case to another judge.

                                  15          SO ORDERED.

                                  16

                                  17   Dated: May 16, 2019

                                  18
                                  19
                                                                                                      SUSAN VAN KEULEN
                                  20                                                                  United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
